DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
The action is in response to claims dated 11/9/2021
Claims pending in the case: 1-17

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2 and 10 in the relevant part read:  “collecting an off-task or on-task indication from the user”. Based on the claim language, it is unclear what is meant by “an off-task or on-task indication 25”. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.

Claim(s) 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 and 16 in the relevant part read:  “determining the most appropriate minimum and maximum values for prompt timing to ensure maximum on-task behavior”. Based on the claim language, it is unclear what is meant by “maximum on-task behavior”. It is also unclear what criteria is to be used to conclude that the said behavior is “most appropriate”.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20160161985).
Zhang cited in applicant IDS.

Regarding claim 1, Zhang teaches, a system for behavior modification, comprising:
a wearable device being worn by a user (Zhang: Fig. 1, [28]); 
the wearable device determining when a prompt timing value has been exceeded (Zhang: [29, 31]: generate reminders based on regimen timings);
 at least partially in response to the determination that said prompt timing value has been exceeded, initiating a prompt at the wearable device to indicate to the user that the prompt timing value has been met or exceeded (Zhang: [29, 31]: generate reminders based on regimen timings);
 storing a response or a lack of a response by the user in a tracking file on the wearable device (Zhang: [31, 33]: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information), or alternatively, stored on the watch”; [33]: user input recorded by the watch; “the watch modifies the regimen based on the received user responses in accordance with the therapy” – track responses); 
if a response from said user has been received at the wearable device, the wearable device entering into data communication with a system server and transmitting the response indication to said system server for storage in a tracking database file (Zhang: [31-33]: ]: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information), or alternatively, stored on the watch”; [92]: “Upon receipt of the response, user input manager 526 stores such response data in user profile data store)”; 
calculating a new prompt time interval (Zhang: [33, 92-93]: change regimen and change prompt time interval duration and frequency; [33]: “watch modifies the regimen based on the received user responses”); 
the system server transmitting (Zhang: [81, 85]: service provider on server) the new prompt time interval value to said wearable device active to replace the expired prompt timing value with the new prompt time interval value (Zhang: [31]: based on user response set new timer to check on user status; [33, 92-93]: change prompt time);
the wearable device initiating a check for elapsed time against said new prompt time interval value, where the wearable device issues a prompt when the new prompt time interval value has been exceeded (Zhang: [31, 33, 92-93]: issue new prompt).

Regarding claim 2, Zhang teaches the invention as claimed in claim 1 above and further, further comprising collecting an off-task or on-task indication from the user interacting with the wearable device when a prompt is provided to the user, or when there is no response by the user (Zhang: [31]: records user response which may be affirmative (on-task) or dismissing the reminder (off-task))

Regarding claim 3, Zhang teaches the invention as claimed in claim 1 above and further, where a prompt is any of tactile, auditory, visual, or other prompt indication as selected by a user (Zhang: [30-31]: visual prompt and/or audible alert).

Regarding claim 4, Zhang teaches the invention as claimed in claim 3 above and further, where a prompt comprises two or more prompt indications from the list of visual, audio, text, or multimedia elements delivered at the same time by the wearable device (Zhang: [30]: visual prompt and/or audible alert).

Regarding claim 7, Zhang teaches the invention as claimed in claim 1 above and further, further comprising updating at the system server each user record for user response tracking based upon the user response information (Zhang: [31-33]: ]: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information)”; [92]: “Upon receipt of the response, user input manager 526 stores such response data in user profile data store).

Regarding Claim(s) 9, this/these claim(s) is/are similar in scope as claim(s) 1. Zhang and Proud also teach transmitting all collected user response data to a cloud-based storage facility (Zhang: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information)”) (Proud: [83, 116, 126, 171]: collected and analyzed by servers)
Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 10-12, 15, this/these claim(s) is/are similar in scope as claim(s) 2-4, 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 17, Zhang teaches the invention as claimed in claim 9 above and further, further comprising providing customized user recommendations based at least in part on user responses and user response information (Zhang: [33]: recommend to take another dose of medication or refrain from taking medication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 8, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (US 20160161985) in further view of Asad (US 20110128151).
Zhang and Asad cited in applicant IDS

Regarding claim 5, Zhang teaches the invention as claimed in claim 1 above and further, where the prompt timing value is a time value (Zhang: [29, 31]: reminders at regimen time values) .
However Zhang does not specifically teach, prompt timing value is a time value expressed in minutes and/or seconds.
Asad teaches, prompt timing value is a time value expressed in minutes and/or seconds (Asad: [20]: display may display time value; [28]: time in minutes and seconds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Asad because the systems are in the field of monitoring user condition using a monitoring device and providing alerts to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable displaying additional information to the user which may be time values. The combination enhances the system to be used to help patients to follow treatment regimen as well as provide feedback to help improve attention disorder (see Asad [15, 39])

Regarding claim 6, Zhang and Asad teach the invention as claimed in claim 5 above and further, where the prompt timing value is calculated at least in part through the use of a pseudo-randomization algorithm or process (Asad: [28, 31]: “the timing of the stimulation may be randomized”)

Regarding claim 8, Zhang teaches the invention as claimed in claim 1 above but not, further comprising modifying the prompt timing value by determining the most appropriate minimum and maximum values for prompt timing to ensure maximum on-task behavior.
 Asad teaches, further comprising modifying the prompt timing value by determining the most appropriate minimum and maximum values for prompt timing to ensure maximum on-task behavior (Asad: [31, 34, 39]: modify based on performance).
Please also refer to the 112(b) rejection above.

Regarding Claim(s) 13-14, 16, this/these claim(s) is/are similar in scope as claim(s) 5-6, 8. Therefore, this/these claim(s) is/are rejected under the same rationale.
	
Double Patenting
Claims 1-2, 6, 9-10 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 3 and 4 of U.S. Patent No. US 11191433. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-2, 6, 9-10 and 14 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of  US patent No. 11191433.
Current application
US patent No. 11191433
1. A system for behavior modification, comprising: a wearable device being worn by a user; the wearable device determining when a prompt timing value has been exceeded; at least partially in response to the determination that said prompt timing value has been exceeded, initiating a prompt at the wearable device to indicate to the user that the prompt timing value has been met or exceeded; storing a response or a lack of a response by the user in a tracking file on the wearable device; if a response from said user has been received at the wearable device, the wearable device entering into data communication with a system server and transmitting the response indication to said system server for storage in a tracking database file; calculating a new prompt time interval; the system server transmitting the new prompt time interval value to said wearable device, and the wearable device active to replace the expired prompt timing value with the new prompt time interval value; the wearable device initiating a check for elapsed time against said new prompt time interval value, where the wearable device issues a prompt when the new prompt time interval value has been exceeded.




















2. The system of claim 1, further comprising collecting an off-task or on-task indication from the user interacting with the wearable device when a prompt is provided to the user, or when there is no response by the user.

6. The system of claim 5, where the prompt timing value is calculated at least in part through the use of a pseudo-randomization algorithm or process.

Claims 9-10 and 14 are similar in scope to the above claims
1. A wearable device to modify behavior of a user, the device comprising: a processor; a wireless data communication interface operably coupled to the processor; and memory operably coupled to the processor, the memory storing instructions which when executed by the processor cause the processor to perform a method comprising: producing, when an elapsed time interval reaches a first prompt timing value, a stimulatory prompt to a user; waiting for up to a preconfigured amount of time to receive a response by the user to the stimulatory prompt, the response being determined by the user through self-monitoring of behavior of the user at a time of responding to the stimulatory prompt, the response being received via a first or a second defined user interaction with the device, wherein: (i) the first defined user interaction with the device is performed by the user to indicate that the user is engaged in behavior determined by the user to be on-task behavior, and (ii) the second defined user interaction with the device is performed by the user to indicate that the user is engaged in behavior determined by the user to be off-task behavior, providing, when the response to the stimulatory prompt has been received or the preconfigured amount of time has elapsed without user response, an indication of the response or lack of response, wherein the processor is operable to provide: (i) a first type of indication when the response is received via the first defined user interaction with the device, (ii) a second type of indication when the response was received via the second defined user interaction with the device, and (iii) a third type of indication when a response is not received in the preconfigured amount of time; determining a second prompt timing value based at least in part on the type of indication resulting from said providing of the indication of the response or the lack of response; and producing, when a further elapsed time interval reaches the second prompt timing value, a further stimulatory prompt to the user.

Similar in scope to claim 3





Similar in scope to claim 4


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176